PER CURIAM.
The stipulation upon which the plaintiff relies to sustain the judgment concedes every question of fact in favor of" the plaintiffs that was disputed and contested upon the trial. The defendant, by this stipulation, admitting as he does that the 21 pieces of goods, the value of which the action was brought to recover, were never returned to the plaintiff, alleged errors in the admission or exclusion of evidence sought to be brought out by the defendant on the question of the number of pieces returned become valueless as grounds for reversal of the judgment.
Judgment affirmed, with costs to the respondent.

 1. See Appeal and Error, vol. 3, Cent. Dig. § 4164.